CCA 37652.
On consideration of appellate defense counsel’s second motion for leave to •withdraw, appellee’s answer to the show cause order, and Appellant’s August 5, 2013 letter requesting to defend himself, it appears the Appellant no longer desires representation by any Air Force counsel and wishes to represent himself. However, we note that in the second withdrawal motion, appellate defense counsel merely states that he has “substantially” complied with — rather than “fully” complied with — our order of August 2, 2013. Moreover, appellate defense counsel does not make any declaration, or provide us with other evidence, demonstrating that Appellant has been specifically and sufficiently advised of (1) his right to appellate review; (2) the effect of permitting the withdrawal of appellate defense counsel and declining any other legal representation; and (3) the effect of proceeding pro se. Further, appellate defense counsel does not make any declaration, or provide us with other evidence, demonstrating that Appellant understands these issues and nonetheless voluntarily agrees to release his appellate defense counsel and proceed pro se, and that Appellant understands this decision cannot be revoked.
Accordingly, it is ordered that action on the second motion to withdraw will be deferred pending receipt of information or documentation verifying that the aforementioned advice has been provided to the Appellant, and that, understanding this advice he still wishes to proceed pro se. Appellate defense counsel has 30 days from the date of this order to provide such information or documentation, or to provide an *140explanation as to why this order cannot be fully complied with, and the supplement filed by Captain James on September 3, 2013, will not be considered unless Appellant specifically consents to its consideration.